Citation Nr: 1509480	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable schedular disability rating for bilateral lattice degeneration (bilateral eye disability). 

2.  Entitlement to a compensable extraschedular disability rating for a bilateral eye disability.

3.  Entitlement to service connection for a chronic disability other than gout and varicose veins manifested by calf cramps. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2008 and January 2014, the Board remanded the above claims for additional development.

While the appeal was most recently in remand status, the agency of original jurisdiction (AOJ) granted the Veteran's claim for a TDIU in a September 2014 rating decision.  However, the TDIU was only made effective from November 21, 2008, when the claim has been pending since February 2004.  Therefore, the Board has characterized this issue as it appears on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record shows that in September 2014 the Veteran made increased rating claims for his service connected bilateral knee disabilities and left shoulder disability as well as applications to reopen his claims of service connection for erectile dysfunction and a chronic disability manifested by bilateral leg swelling.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's claims seeking service connection for a chronic disability other than gout and varicose veins manifested by calf cramps, a compensable extraschedular disability rating for a bilateral eye disability, and for a TDIU prior to November 21, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the preponderance of the evidence of record shows that the concentric contraction of the visual field is not 60 degrees or less in either eye; neither a loss of the nasal half or the temporal half of the visual field in either eye; vision in one eye correctable to 20/40 when vision in the other eye is correctable to 20/50; vision in one eye is correctable to 20/50 when vision in the other eye is correctable to 20/50; and/or vision in one eye is correctable to 20/70 when vision in the other eye is correctable to 20/40.

2.  At all times from December 10, 2008, the preponderance of the evidence of record shows that the Veteran does not have a scotoma in either eye; the remaining visual fields in either eye is not 60 degrees or less; a loss of either the nasal half or the temporal half of the visual field in either eye; vision in one eye is 20/50 when the vision in the other eye is 20/40 or 20/50, vision in one eye is 20/70 when the vision in the other eye is 20/40, and/or vision in one eye is 20/100 when vision in the other eye is 20/40.


CONCLUSION OF LAW

The criteria for a compensable rating for the bilateral eye disorder have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6080 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6080 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated May 2004, prior to the November 2004 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice.  Furthermore, the Board finds that even if these letter failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service medical records including his post-service records from the Social Security Administration (SSA), Byrd Hospital, and the Alexandrea VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded VA examinations in September 2004, November 2008, and May 2012.  Moreover, the Board finds the examinations are adequate to adjudicate the claim and substantially comply with the Board's remand instructions because the examiners took a medical history of the claimant that conforms with the evidence found in the record and/or a detailed medical history from the clamant and conducted in-depth examinations of the claimant that included all needed eye testing and thereafter provided medical opinions as to the severity of the disability and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall; D'Aries; Dyment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that his bilateral eye disability meets the criteria for a compensable schedular rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The November 2004 rating decision confirmed and continued a non compensable rating for the Veteran's bilateral eye disorder under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

In this appeal, the record shows that the Veteran has requested, in substance, that his claim be adjudicated under the new rating criteria.  Moreover, the Veteran was provided notice of the new rating criteria in the September 2014 supplemental statement of the case.  Therefore, the Board finds that it must rate his service connected bilateral eye disability under the old rating criteria for the entire time the claim has been pending and under the new rating criteria from December 10, 2008.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008) rates loss of vision based on impairment of the field of vision.

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

Under the old rating criteria, the severity of the Veteran's bilateral eye disability may also be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

New 38 C.F.R. § 4.79, Diagnostic Code 6080 (2014) also rates eye disorders based on impairment of the field of vision.

Under 38 C.F.R. § 4.76a, Table III (2014), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55  degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  

Under new Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2014).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Id.

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  Id.

Under the new rating criteria, visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2014).  

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2014).  

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2014).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2014).

Lastly, under the new rating criteria the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2014).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Id. 

The Facts

At the September 2004 VA examination, the Veteran complained of defective vision without glasses. On examination, his best corrected visual acuity was 20/20 in the right and left eye.  It was also opined that the field of vision in both eyes was normal.

At the November 2008 VA examination, the Veteran did not complain of any vision problems.  On examination, his best corrected visual acuity was 20/20 in the right and left eye.  Fundoscopic examination was abnormal with 2 small patches of lattice at 9:00 and 12:00 in the right eye and 1 small patch of lattice at 12:00 in the left eye.  Nonetheless, it was also opined that the Veteran did not have a visual field defect.  It was also specifically opined that the Veteran did not have loss of visual field or visual impairment as a result of his service connected lattice degeneration.

Goldman's visual field testing in November 2008 showed the visual field in the right eye was as follows: 70 degrees temporally; 60 degrees down temporally; 50 degrees down; 38 degrees down nasally; 42 degrees nasally; 48 degrees up nasally; 35 degrees up; and 48 degrees up temporally.  The visual field in the left eye was as follows: 54 degrees temporally; 47 degrees down temporally; 55 degrees down; 64 degrees down nasally; 72 degrees nasally; 55 degrees up nasally; 42 degrees up; and 50 degrees up temporally.   The total right eye visual field was 393 degrees giving him a total reduced visual field of 107 degrees (Normal 500 degrees visual field less the 393 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a) and the total left eye visual field was 439 degrees giving him a total reduced visual field of 61 degrees (Normal 500 degrees visual field less the 439 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  

At the May 2012 VA examination, the Veteran did not complain of any vision problems.  On examination, his best corrected distance visual acuity was 20/40 or better in the right and left eye.  On examination, his fundus was abnormal on the right and left with small area of lattice but no holes.  It was also opined that the Veteran did not have a visual field defect.  

Goldman's visual field testing in May 2012 showed the visual field in the right eye was as follows: 61 degrees temporally; 60 degrees down temporally; 48 degrees down; 38 degrees down nasally; 42 degrees nasally; 45 degrees up nasally; 35 degrees up; and 50 degrees up temporally.  The visual field in the left eye was as follows: 45 degrees temporally; 45 degrees down temporally; 50 degrees down; 58 degrees down nasally; 68 degrees nasally; 49 degrees up nasally; 35 degrees up; and 48 degrees up temporally.   The total right eye visual field was 379 degrees giving him a total reduced visual field of 121 degrees (Normal 500 degrees visual field less the 379 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a) and the total left eye visual field was 398 degrees giving him a total reduced visual field of 102 degrees (Normal 500 degrees visual field less the 398 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  

Moreover, the Board notes that treatment records periodic document the Veteran's complaints of eye pain and blurred vision.  They also show the Veteran being treated with eye drops.  However, these records do not ever show the Veteran's field of vision or visual acuity to be worse than what was seen at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Reasoning

The Old Rating Criteria

As to a compensable rating under old Diagnostic Code 6080 due to visual field impairment, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 6080 because concentric contraction of the visual field is not 60 degrees or less in either eye because, at its worst, it is 121 degrees in the right eye and 102 degrees in the left eye.  38 C.F.R. § 4.84a (2008).  Similarly, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 6080 because there was neither a loss of the nasal half or the temporal half of the visual field in either eye because the above Goldman's visual field testing showed that the Veteran had both the nasal and temporal visual fields.  Id.  This is true at all time during the pendency of the appeal, and therefore the Board need not consider staged ratings.  See Hart.

As to a compensable rating under old Diagnostic Codes 6061 to 6079 due to loss of visual acuity, at its worst the Veteran's visual acuity is 20/40 or better in both the right and left eye.  Therefore, because vision in one eye is not correctable to 20/40 when vision in the other eye is correctable to 20/50; vision in one eye is not correctable to 20/50 when vision in the other eye is correctable to 20/50; and vision in one eye is not correctable to 20/70 when vision in the other eye is correctable to 20/40, a compensable rating is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  This is true at all time during the pendency of the appeal, and therefore the Board need not consider staged ratings.  See Hart.

The New Rating Criteria

As to a compensable rating under new Diagnostic Code 6080 from December 10, 2008, due to visual field impairment, the Board finds that the criteria for a compensable rating are not met because the record is negative for a scotoma in either eye; the remaining visual fields in either eye is not 60 degrees or less because, at its worst, it is 121 degrees in the right eye and 102 degrees in the left eye, and because there is neither a loss of the nasal half or the temporal half of the visual field in either eye because the above Goldman's visual field testing shows the nasal and temporal visual fields.  38 C.F.R. § 4.79.  This is true from December 10, 2008, and therefore the Board need not consider further staged ratings.  See Hart, supra.

As to a compensable rating under new Diagnostic Codes 6061 to 6066 from December 10, 2008, due to loss of visual acuity, at its worst the Veteran's visual acuity is 20/40 or better in both the right and left eye.  Therefore, because vision in one eye is not 20/50 when the vision in the other eye is 20/40 or 20/50, vision in one eye is not 20/70 when the vision in the other eye is 20/40, and/or vision in one eye is not 20/100 when vision in the other eye is 20/40, an increased rating is not warranted.  See 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).  This is true from December 10, 2008, and therefore the Board need not consider staged ratings.  See Hart, supra.

Conclusion

As to the various lay statements found in the record, while the Veteran is considered competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected eye disability than his lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).


ORDER

A compensable rating for the bilateral eye disorder is denied at all times during the pendency of the appeal. 


REMAND

As to the claim of service connection for a chronic disability other than gout and varicose veins manifested by calf cramps, the Board finds that a remand for a clarifying medical opinion is required because the post-remand VA examination conducted in May 2014 is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, the in-service records (see service treatment record dated in April 1999 and separation examination dated in February 2000) document the Veteran's complaints of calf cramps and the post-service records document his complaints of calf cramps with an April 2010 venous Doppler scan diagnosing venous insufficiency.  However, the April 2014 VA examiner nonetheless opined that his calf cramps were less likely than not incurred in or caused by military service because, while there is a causal relationship between arterial vascular disease and claudication (i.e., a form of cramp due to inadequate blood flow to the muscles), he did not have "clinically significant venous insufficiency" and is not experiencing claudication.

Tellingly, the examiner in providing the above opinion neither took into account the Veteran's documented complaints of calf cramps while on active duty nor his credible claims regarding having continued problems with this observable symptoms since this time.  See Davidson.  Similarly, it does not appear that the examiner took into account the April 2010 venous Doppler scan that diagnosed the Veteran with venous insufficiency.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds that a remand for a clarifying opinion is required.  See 38 U.S.C.A. § 5103A(d).

As to the claim for a TDIU prior to November 21, 2008, the record does not show that the AOJ issued a supplemental statement of the case (SSOC) since the July 2013 SSOC as to this issue as despite additional pertinent evidence having been associated with the claims file since that time. Therefore, the Board finds that a remand for a SSOC is required.  See 38 C.F.R. § 19.31 (2014) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Also as to the claim for a TDIU prior to November 21, 2008, the Board finds that this claim is inextricably intertwined with the Veteran's new claim for increased ratings for his service connected bilateral knee disabilities and left shoulder disability as well as his applications to reopen his claims of service connection for erectile dysfunction and a chronic disability manifested by bilateral leg swelling.  Therefore, the Board finds that adjudication of the TDIU claim must be held in abeyance until the AOJ finally adjudicates these new claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for the bilateral eye disability will also be remanded.

The record shows that the Veteran received ongoing treatment for his service connected disabilities.  Therefore, while the appeal is in remand status any outstanding medical records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).   

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities has on his ability to work prior to November 21, 2008.  Provide him a reasonable time to submit this evidence.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-April 2014 treatment records from the Alexandria VA Medical Center.

3.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any of his outstanding private treatment records.

4.  Obtain an addendum to the May 2014 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be made available to the examiner.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  Did the Veteran at any time during the pendency of the appeal (i.e., since 2004), have a chronic disability other than gout and varicose veins manifested by calf cramps?  

If so, what is its diagnosis?  

If not, the examiner must specifically say so.

b.  As to each diagnosed chronic disability other than gout and varicose veins manifested by calf cramps, is it at least as likely as not that it is related to or had its onset in service, to include documented complaints of calf cramps while on active duty?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, such a calf camps in and since service, even when not documented in his medical records.  

In providing the requested opinions, the examiner must specifically discuss the May 2014 opinion that the Veteran did not have "clinically significant venous insufficiency" and is not experiencing claudication in light of the April 2010 venous Doppler scan that diagnosed venous insufficiency.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to a TDIU prior to November 21, 2008.  The claims file should be made available to the examiner and all appropriate tests should be performed.  

(a) Evaluate whether the Veteran's service-connected disability picture prior to November 21, 2008-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  After undertaking any other needed development as well as adjudicating the Veteran's claims for increased ratings for his service connected bilateral knee disabilities and left shoulder disability as well as his applications to reopen his claims of service connection for erectile dysfunction and a chronic disability manifested by bilateral leg swelling, adjudicate the service connection claim for calf cramps and the claim for a TDIU prior to November 21, 2008.  

7.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the July 2013 SSOC as to the TDIU claim prior to November 21, 2008, and the September 2014 SSOC as to the service connection claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


